       Case 7:07-cr-00387-CM Document 282 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                      ORDER
                                       :
                                       :
                                       :
                                                          07 CR 387-06 (CM)
                                       :
VICTOR DIAZ                            :                     Docket #
---------------------------------------x




Colleen McMahon                , DISTRICT JUDGE:
      Judge's Name


C.J.A. attorney
Megan Benett                        is hereby ordered to assume

representation of the defendant in the above captioned

matter, NUNC-PRO-TUNC    12/2/2020         .




                               SO ORDERED.



                                Colleen McMahon
                                      UNITED STATES DISTRICT JUDGE




Dated: New York, New York
      1/6/21
